AlleN, J.
The charge of his Honor deprived the defendant of the benefit of his plea of self-defense, and if there is any evidence to support the plea, the charge is erroneous.
This Court said in S. v. Gray, 162 N. C., 612, that, “One may kill when necessary in defense of himself, his family, or his home, and he has the same right when not actually necessary, if he believes it tO' be so, and he has a reasonable ground for the belief,” and in S. v. Kimbrell, 151 N. C., 709, “If there was any evidence to go to the jury in support of this contention, then it was for the jury, and not for the court, to pass upon the question of his motive in firing the shots, as well as the reasonableness of the grounds of his apprehension. S. v. Nash, 88 N. C., 618; *396S. v. Harris, 119 N. C., 861; S. v. Hough, 138 N. C., 663; S. v. Blevins, 138 N. C., 668; S. v. Castle, 133 N. C., 769; S. v. Clark, 134 N. C., 699; S. v. Barrett, 132 N. C., 1005.”
It was also said in S. v. Barrett, 132 N. C., 1007: “In some of the early cases expressions may be found wbicb would seem to indicate that a case of self-defense is not made out unless the defendant can satisfy the jury that he killed the deceased from necessity; but we think the most humane doctrine and the one which commends itself to us as being more in accordance with the enlightened principles of the law is to be found in the more recent decisions of this Court. It is better to hold, as we believe, that the defendant’s conduct must be judged by the facts and circumstances as they appeared to him at the time he committed the act, and it should be ascertained by the jury, under the evidence and proper instructions of the court, whether he had a reasonable apprehension that he was about to lose his life or to receive enormous bodily harm. The reasonableness of his apprehension must always be for the jury, and not the defendant, to pass upon, but the jury must form their conclusion from the facts and circumstances as they appeared to the defendant at the time he committed the alleged criminal act. If his adversary does anything which is calculated to excite in his mind, while in the exercise of ordinary firmness, a reasonable apprehension that he is about to assail him and to take his life or to inflict great bodily harm, it would seem that the law should permit him to act in obedience to the natural impulse of self-preservation and to defend himself against what he supposes to be a threatened attack, even though it may turn out afterwards that he was mistaken; provided, always, as we have said, the jury find that his apprehension was a reasonable one and that he acted with ordinary firmness,” and this was approved in S. v. Blackwell, 162 N. C., 683.
These authorities (and many others to the same effect could be cited) establish the following propositions:
(1) That one may kill in his defense when necessary to prevent death or great bodily harm.
(2) That he may kill, when not necessary, if he believes it to be so and has a reasonable ground for the belief.
*397(3) That the reasonableness of the belief must be judged by the facts and circumstances as .they appeared to the party charged at the time of the hilling.
(4) That the jury, and not the party charged, are to determine the reasonableness of the belief.
(5) That if there is any evidence that the party charged has killed under a reasonable belief that he- is about to suffer death or great bodily harm, and to prevent it, the plea of self-defense must be submitted to the jury.
Applying these principles, we cannot say, as matter of law, there is no evidence of self-defense.
There is evidence tending to prove that the defendant was living at the home of Mrs. Yoncanon; that on the night of the killing he was the only male present at the home; that he wás awakened by Mrs. Yoncanon late at night and told that her horse had been stolen; that he went to the pasture and found a horse and bridle missing; that he went to a neighbor’s in search of the horse, carrying a rifle with him; that while there he heard the horse approaching and went to the road; that he recognized the horse; that he had known the deceased before, but did not know who he was at the time of the killing, because he had shaved off his mustache; that it was a moonlight night; that he told the deceased twice to stop, and he did not do so; that he fired the rifle twice and the deceased told him to quit; that he did not shoot at the deceased, but each time he shot, the butt of his rifle was resting on the fence, and he fired straight up; that after he shot the second time, the deceased twisted around and flourished something which the defendant thought was a pistol; that the defendant then fired the fatal shot and because he believed the deceased was going to shoot him.
If these facts are accepted by the jury, and they find that the last shot was fired under a reasonable apprehension of death or great bodily harm, the defendant would be entitled to an acquittal.
The deceased had a bottle of medicine and not a pistol, and he had not stolen the horse; but the conduct of the defendant must not be judged by the facts as they actually existed, but as they reasonably appeared to him.
*398If bis evidence is believed, be thought be was in pursuit of a borse tbief, and it was tbe part of prudence to take bis rifle witb bim. When be met tbe supposed tbief, he bad tbe right to tell him to stop, and be was not in tbe wrong to shoot tbe rifle in tbe air, and not at tbe deceased, as notice that be was armed, and an inducement to obey tbe command to bait. If so, be was guilty of no wrongful act up to tbe firing of tbe last shot, and there is evidence that this shot was fired in self-defense.
There is evidence on tbe part of tbe State tending to prove that tbe defendant knew tbe deceased; that tbe killing was in a short distance of tbe place where tbe borse was taken; that as tbe deceased was going in that direction, .the defendant must have known be was returning tbe borse, and other facts indicating that there was no necessity for tbe killing; but these are for tbe jury.
For tbe error pointed out, there must be a
New trial.